Citation Nr: 1512703	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-06 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a determination that the character of the appellant's discharge is a bar to the payment of Department of Veterans Affairs compensation for his period of service.


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from August 1974 to September 1977, and received an undesirable discharge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 determination letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which confirmed a previous determination that the character of the appellant's discharge precluded entitlement to certain VA benefits.

In June 2013, the appellant provided testimony at a hearing conducted at the RO by the undersigned Veterans Law Judge.  The hearing transcript has been associated with the appellant's electronic claims folder.   

The Board notes that it has reviewed both the appellant's physical claims file and the appellant's paperless Veterans Benefits Management System (VBMS) and "Virtual VA" claims file.

The now reopened issue of character of the appellant's discharge is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant served on active duty from August 1974 to September 1977, and received an undesirable discharge.

2.  In an April 1978 administrative decision, VA determined that the character of the appellant's discharge from his period of service was under dishonorable conditions and therefore a bar to the payment of VA benefits.  The appellant was notified of VA's decision and his appellate rights in an April 1978 letter but he did not perfect an appeal. 

3.  In December 2011, the appellant again sought reopening of his claim for VA compensation benefits.

4.  Evidence received since the last final determination that the character of the appellant's discharge is a bar to the payment of VA benefits for that period of service relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1978 determination that the character of the appellant's discharge is a bar to the payment of VA compensation benefits is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to warrant reopening of the previous determination that the character of the appellant's discharge is a bar to the payment of VA compensation benefits.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable decision below, the Board finds that any deficiency in VA's notice or development actions is harmless error at this juncture.

Factual Background

Service personnel records show that the appellant served on active duty from August 1974 to September 1977, and was discharged under other than honorable conditions.

In August 1976, the appellant was found guilty of two charges in a special court martial proceeding.  One charge, under Article 91 of the Uniform Code of Military Justice, related to the appellant's having, on or about June 2, 1976, been disrespectful in language and deportment toward a Staff Sergeant.  Profane language was shown to have been used.  The second charge, under Article 134 of the Uniform Code of Military Justice, dealt with the appellant having been determined to have, on or about June 5, 1976, wrongfully communicated to a Staff Sergeant a threat to kill him by pulling a knife on him.  Profane language was again shown to have been used.  He was sentenced to the forfeiture of $230 per month for two months, two months of confinement at hard labor, and a bad conduct discharge.  

The service medical records show that the appellant, at the time of his September 1977 separation examination, provided a history of having had "depression or excessive worry" and "nervous trouble of any sort."  Hand written notations on this report, supplied by the examiner, shows that the appellant was occasionally taking sedatives.  Though difficult to read, it appears that it was also reported that the appellant suffered from depression after his mother's death.  

The appellant's DD Form 214 shows that the appellant received a Chapter 11 discharge, characterized by the service department as "under other than honorable conditions."  His DD-214 also shows that he lost 86 days under 10 U.S.C. 972 from June 8 to September 1, 1976.

In an April 1978 administrative decision, VA determined that the character of the appellant's discharge was under dishonorable conditions [and was therefore a bar to the receipt of VA benefits].  The discharge was based on an offense involving moral turpitude.  It was also noted that while the appellant had contended to have had a mental problem when the offenses were committed, there was no evidence to indicate the appellant was insane at that time.  The appellant was notified of VA's decision and his appellate rights in an April 1978 letter but he did not perfect appeal.  He does not contend otherwise. 

In January 1988, the appellant again sought service connection for several disorders.  See VA Form 21-526.  In April 1988, the appellant was sent a letter, in care of another person.  This letter sought to inform him that his claim for benefits was contingent upon discharge from military service under conditions other than dishonorable.  Receipt of this letter is shown to have been refused, and it was returned to sender.  

In December 2011, the appellant submitted an application for VA compensation benefits, seeking service connection for several disorders, to include various orthopedic-based disorders and for anxiety.  In January 2012 the appellant was advised by letter that his claim had previously been denied due to his committing offenses involving moral turpitude during service and his discharge was considered to have been under dishonorable conditions.  He was advised that new and material evidence needed to be submitted in order to reopen his claim.

Post service medical records, received by VA in January 2012, and associated with the appellant's confinement in a correctional facility, include a February 2005 intake treatment/mental health history, wherein the appellant stated that he had been using anti-depressants since the early 1970's.  A diagnosis was also supplied in September 2011 of depression (first observed in August 2005).

Also of record is a death certificate, also obtained by VA in January 2012, showing that the appellant's mother died in October 1975.  

In February 2012, the RO advised the appellant that he had previously filed a claim after which it later determined that his character of discharge was a bar to VA benefits because of the character of discharge.  It was added that the appellant did not perfect an appeal with this decision.  The RO added that records from the Minnehaha County Jail together with service treatment records did not constitute new and material evidence.  The notice determination letter also informed the appellant that contentions pertaining to his mental health were previously reviewed by the RO and it was not found that the appellant was insane [at the time of the commission of the in-service offenses].  The Board parenthetically observes that a March 1978 RO determination found that the appellant was not insane at the time he committed the in-service offenses which directly led to his discharge.  The request to reopen the claim was denied.  The appellant thereafter perfected an appeal of this February 2012 determination.  

In support of his claim, the appellant testified in June 2013 that the death of his mother had a profound effect on him, after which he began to take prescription medications that severely affected his performance.  As noted, his mother died in October 1975.  Prior to his mother's passing, he added he was a very good soldier with no disciplinary actions brought against him.  He essentially attributed his behavior, which led to his being court martialed, to the taking of this medication.  He added that he was not in his "right mind" at the time of the offenses, and that he was later diagnosed with depression and anxiety after the death of his mother.  He noted that while in the military he was prescribed a medication he recalled being Dalmane.  The Board notes that this drug is a sedative.  He added he continued to take medications for depression and anxiety after his discharge, to include while in prison.  His representative urged the Board to consider the application of 38 U.S.C.A. § 5303(b) to this case.  See also 38 C.F.R. § 3.12(b).  In essence, it was argued that a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offenses causing the discharge.  







Applicable Law

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Moreover, the appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Character of Discharge

A person seeking VA benefits must first establish that the former service member upon whose service such benefits are predicated has attained the status of veteran.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); see also Holmes v. Brown, 10 Vet. App. 38, 40 (1997). 

A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).

A discharge or release because of one of the following offenses is considered to have been issued under "dishonorable" conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge:  (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude.  This includes, generally, conviction of a felony; (4) willful and persistent misconduct.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious; (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d) (2014).

VA regulations provide that an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that insanity must be shown to exist, due to disease, only at the time of the commission of the offense leading to discharge, not that insanity caused the misconduct.  See Beck v. West, 13 Vet. App. 535, 539 (2000).  In other words, there need not be a causal connection between the insanity due to disease and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 (1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993) and abrogated on other grounds by Gardner v. Shinseki, 22 Vet. App. 415 (2009); see also VA G.C. Prec. 20-97 (May 22, 1997) (clarifying VA's definition of insanity). 

Analysis

As delineated in detail above, in an April 1978 administrative decision, VA determined that the character of the appellant's discharge from his period of service was under dishonorable conditions and therefore a bar to the payment of VA benefits for that period of service.  The appellant was notified of VA's decision and his appellate rights in an Apri 1978 letter but he did not appeal.  He does not contend otherwise. 

In this appeal, the appellant seeks to reopen the determination that the character of his September 1977 discharge is a bar to the payment of VA compensation for his period of service.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

VA has previously determined that the appellant's undesirable discharge was issued because of inservice offenses, cited above, which involved moral turpitude.  In his request to reopen, the appellant has, for the first time, alleged that he was taking prescribed medications at the time he committed the offenses, and that he was, in essence, insane.  He testified to this in June 2013, when it was asserted he was not in his "right mind."  The Board again notes that the September 1977 separation findings noting that the appellant was taking sedatives, and also found that he had suffered from both anxiety and depression.  

Given the basis for the previous decision, the Board finds that this evidence is new and material in that it relates to an unestablished fact necessary to substantiate the claim.  As set forth above, VA regulations provide an exception to the rule that a discharge issued for an offense involving moral turpitude is dishonorable for VA purposes if the person was insane at the time of committing the offenses causing such a discharge.  38 C.F.R. § 3.12 (2014).  Presuming the credibility of the appellant's statements as required by Justus, the Board finds that the additional evidence received raises a reasonable possibility of substantiating the claim.  Shade, at 117-18 (2010) (holding that section 3.156(a) must be read as creating a low threshold which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  For these reasons, the Board finds that the additional evidence received since the last final determination in April 1978 is new and material evidence within the meaning of 38 C.F.R. § 3.156. 

Although the newly received evidence discussed above is adequate for the purposes of reopening the claim, this does not make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.





ORDER

New and material evidence having been received, the application to reopen the determination that the character of the appellant's discharge is a bar to the payment of Department of Veterans Affairs compensation for his period of service is granted. 


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary.

Given the evidence of record, the Board finds that a VA opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (a retrospective medical evaluation may be necessary in certain instances).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the appellant to be scheduled for a VA psychiatric examination for the purposes of obtaining evidence as to whether he was insane at the time he committed the numerous offenses which led to his undesirable discharge in September 1977.  The claims folder should be made available to the examiner for review in conjunction with the examination. 

After examining the appellant and reviewing his claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the claimant was insane as defined by VA at the time he committed the misconduct that caused his undesirable discharge under other than honorable conditions.

In providing the requested opinion, the examiner is advised that the misconduct in question is as follows:  (1)  on or about June 2, 1976, being disrespectful in language and deportment toward a Staff Sergeant; profane language was shown to have been used; and (2)  on or about June 5, 1976, wrongfully communicating to a Staff Sergeant a threat to kill him by pulling a knife on him.  Profane language was again shown to have been used.  

The examiner should acknowledge the September 1977 in-service findings which showed that the appellant had occasionally taken sedatives in service, and also during this time had problems relating to anxiety and depression.  The examiner should also be supplied a copy of the August 1976 Special Court-Martial Order.  

The examiner should specifically address the contention that the psychiatric medication that he took in service severely affected his mental status to a degree that he was insane as defined by VA regulation. 

The examiner is also advised that an insane person is defined by 38 C.F.R. § 3.354(a) as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 

2.  The appellant is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2014).

In the event that the appellant does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After conducting any additional development deemed necessary, the AOJ should reconsider the appellant's claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case and an appropriate period of time to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

                                                                                            (Continued on next page)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


